Title: To Thomas Jefferson from John Barnes, 14 June 1795
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 14th June 1795.

I hasten to Acknowledge your esteemed favor dated the 3d. Inst. received by yesterdays post, covering Certife. No. 1464. for 7504.42 dollars deferr’ed Stock (the Honble: Wm. Shorts Esqr.) with power for my disposal, as well, to receive, the further Interest due, the insuing 1st. July, said to be 314.55 and with their proceeds, to honor your several drafts, of the 3d: 4th. and 5 Inst: viz. 142.11 dolls. a 3 days sight, and 1800. do. a 6 weeks. All which be assured, shall be duly attended to, and hope to meet a riseing market, between this and the middle next Month.
And for your goverment—in Case you should decline to invest the residue, or Ballance in Lands—I have annexed the present Current  prices of different Stocks—not from the daily papers—which too frequently quote them from varied prices. I am Sir mst respectfully yr obedt huml servt.

John Barnes


PS. I purpose waiting on Mr. S. Crosby to morrow to adjust with him your 1.67 dolls. and in future to settle, whatever small sums he may, Occasionaly have, to charge you with, for News papers &c. ⅌ Account.
price Current Stocks—Philada. 15th. June


6 ⅌Ct
20/1 -


3 ⅌ct
11/10–11d.


Deferred
14/3 – 4d.


B. US.
44 – 45 ⅌Ct


penna.
41      do.


No. Ama.
  46 – 47 do.



